 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION
UNITED STATES OF AMERICA
VS. CASE NO: 5:19-cr-16-Oc-28PRL
CHARLIE LEE WRIGHT, JR.
ORDER

 

This case is before the Court on Defendant’s Motion to Suppress Evidence (Doc.
40). The assigned United States Magistrate Judge has submitted a Report (Doc. 59)
recommending that the motion be denied. No party has filed an objection to the Report
and the time to do so has passed.

After review of the record in this matter, the Court agrees with the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, it is ORDERED as
follows:

1. The Report and Recommendation (Doc. 59) is ADOPTED and CONFIRMED

and made a part of this Order.

2. Defendant's Motion to Suppress Evidence (Doc. 40) is DENIED.

  
  

DONE and ORDERED in Orlando, Florida

 

JOHA ANTOON II
Unjfed States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant

 
